DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 15 and 20 of U.S. Patent No. 10,402,374 in view of Karamcheti et al. (U.S. Publication Number 20090157989, hereafter referred to as “Karamcheti”).  

Karamcheti teaches upon determining an operation type of the first metadata record is a first operation type, insert the first metadata record into the first data structure ([0017]: discussing about writing the metadata related to the first write operation may include adding a new metadata entry related to the first write operation to the log, wherein a log may be maintained in the one or more physical blocks within the first disruption region of the asymmetric memory component in main memory system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a method as recited in the claims of U.S. Patent No. 10,402,374 with the teaching about adding a new metadata entry to the log of Karamcheti because it may improve performance by, for example, enabling fast access to data otherwise written to traditional secondary storage, without requiring an initial/intervening step of transferring the data from traditional secondary storage to main memory (Karamcheti, [0041]).
Instant application
U.S. Patent No. 10,402,374
1. A storage system, comprising: 
a disk group comprising: 

at least one second non-volatile storage device comprising a journal for the disk group, the journal maintaining one or more entries corresponding to one or more logical changes to one or more objects backed by the disk group, wherein each entry comprises a metadata record describing at least one logical change to at least one object backed by the disk group; 
a memory comprising one or more data structures including a first data structure corresponding to the journal and a first operation type; and 
at least one processor configured to: 
upon an operation occurring on a block associated with an object backed by the disk group, insert a first entry corresponding to the operation into the journal, the first entry comprising a first 
upon determining an operation type of the first metadata record is a first operation type, insert the first metadata record into the first data structure.


a processor; and 

the method comprising: 
upon an operation occurring on a block of the other non-volatile storage device in the third host computer node, inserting a current entry corresponding to the operation into a journal, 

wherein each entry includes sequence data indicating a sequence of the entry in the journal and a metadata record specifying the logical changes to the one or more resource objects of the first host computer node associated with the operation; and 
upon determining a type of the metadata record of the current entry, inserting the metadata record into a datastore corresponding to the journal and the type, wherein the datastore 

20.  The system of claim 19, wherein the method further comprises, while inserting each record into the datastore, upon determining that a current record corresponds to an overwritten block, removing a previous record corresponding to the overwritten block from the datastore. 

9. A method of operating a storage system, comprising:
wherein the storage system comprises a disk group comprising:
at least one first non-volatile storage device; and 
at least one second non-volatile storage device comprising a journal for the disk group, the journal maintaining 
maintaining one or more data structures including a first data structure corresponding to the journal and a first operation type; and
upon an operation occurring on a block associated with an object backed by the disk group, inserting a first entry corresponding to the operation into the journal, the first entry comprising a first metadata record describing a first logical change to the object based on the operation; and
upon determining an operation type of the first metadata record is a first operation type, inserting the first 


the method comprising: 
upon an operation occurring on a block of the other non-volatile storage device in the third host computer node, inserting a current entry corresponding to the operation into a journal, 
wherein the journal is stored persistently in the non-volatile storage device and maintains entries reflecting logical changes to the one or more resource objects of the first host computer node which are backed by the non-volatile storage device in the second host computer node and the other non-volatile storage device in the third host computer node, and 
wherein each entry includes sequence data indicating a sequence of 
upon determining a type of the metadata record of the current entry, inserting the metadata record into a datastore corresponding to the journal and the type, wherein the datastore resides in memory of the first host computer node. 

7.  The method of claim 6, further comprising, while inserting each record into the datastore, upon determining that a current record corresponds to an overwritten block, removing a previous record corresponding to the overwritten block from the datastore. 


wherein the storage system comprises a disk group comprising:
at least one first non-volatile storage device; and at least one second non-volatile storage device comprising a journal for the disk group, the journal maintaining one or more entries corresponding to one or more logical changes to one or more objects backed by the disk group, wherein each entry comprises a metadata record describing at least one logical change to at least one object backed by the disk group;
maintaining one or more data structures including a first data structure 
upon an operation occurring on a block associated with an object backed by the disk group, inserting a first entry corresponding to the operation into the journal, the first entry comprising a first metadata record describing a first logical change to the object based on the operation; and
upon determining an operation type of the first metadata record is a first operation type, inserting the first metadata record into the first data structure.


wherein the non-volatile storage device backs one or more resource objects of the first host computer node and resides in the second host computer node and another non-volatile storage device backs the one or more resource objects of the first host computer node and resides in a third computer node, 
the method comprising: 
upon an operation occurring on a block of the other non-volatile storage device in the third host computer node, 
wherein the journal is stored persistently in the non-volatile storage device and maintains entries reflecting logical changes to the one or more resource objects of the first host computer node which are backed by the non-volatile storage device in the second host computer node and the other non-volatile storage device in the third host computer node, and 
wherein each entry includes sequence data indicating a sequence of the entry in the journal and a metadata record specifying the logical changes to the one or more resource objects of the first host computer node associated with the operation; and 
upon determining a type of the metadata record of the current entry, inserting the metadata record into a datastore corresponding to the journal .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (U.S. Publication Number 20050165865)  in view of Karamcheti et al. (U.S. Publication Number 20090157989, hereafter referred to as “Karamcheti”).  
Regarding claim 1, Farmer teaches a storage system ([0036]-[0038] and Figs. 1, 3), comprising: 
a disk group comprising ([0036]-[0038] and Figs. 1, 3): 
at least one first non-volatile storage device ([0036]-[0038] and Figs. 1, 3: The gathering component 307 can be part of a metadata journal client, such as metadata journal client 102 described in FIG. 1. Examiner interprets that the metadata journal client 102 as claimed first non-volatile storage device); and 
at least one second non-volatile storage device comprising a journal for the disk group, the journal maintaining one or more entries corresponding to one or more logical changes to one or more objects backed by the disk group, wherein each entry comprises a metadata record describing at least one logical change to at least one object backed by the disk group ([0036]-[0038] and Figs. 1, 3: discussing about the storage component 317 can be part of a metadata journal server, such as metadata journal server 105, and can include a storage device such as a database. [0037] and Fig. 3: The gathering component 307 can collect metadata responsive to instructions related to a metadata event, and send the collected metadata to a server for storage. The collected metadata can then be sent to the storage component 317 for storage.  Examiner interprets that the metadata journal server 105 which stores the metadata journal as claimed second non-volatile storage device comprising a journal for the disk group.);
a memory comprising one or more data structures including a first data structure corresponding to the journal and a first operation type ([0038]: discussing about the metadata journal stored in the storage component 317 (can include a storage device such as a database) of the metadata journal server 105; [0078] and Fig. 7: discussing about a system memory 730); and 
at least one processor configured to ([0078] and Fig. 7: discussing about a processing unit 720):
upon an operation occurring on a block associated with an object backed by the disk group, insert a first entry corresponding to the operation into the journal, the first entry comprising a first metadata record describing a first logical change to the object based on the operation (para [0037] and Fig. 3: The gathering component 307 can collect metadata responsive to instructions related to a metadata event, and send the collected metadata to a server for storage. The collected metadata can then be sent to the storage component 317 for storage. [0038]: The storage component 317 can be part of a metadata journal server, such as metadata journal server 105 described in FIG. 1, and can include a storage device such as a database. The generated key can be unique to the metadata journal, and is desirably used by the metadata journal to group objects, operations and schema objects associated with the same metadata event. Examiner interprets that the metadata journal stored in the storage component 317 of the metadata journal server 105 as claimed the journal.).
However, Farmer does not explicitly teach upon determining an operation type of the first metadata record is a first operation type, insert the first metadata record into the first data structure as claimed.  
Karamcheti teaches upon determining an operation type of the first metadata record is a first operation type, insert the first metadata record into the first data structure ([0017]: discussing about writing the metadata related to the first write operation may include adding a new metadata entry related to the first write operation to the log, wherein a log may be maintained in the one or more physical blocks within the 
Examiner interprets that adding a new metadata entry related to the first write operation to the log as claimed insert the first metadata record into the first data structure upon determining an operation type of the first metadata record is a first operation type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metadata journal for information technology system of Farmer with the teaching about adding a new metadata entry to the log of Karamcheti because it may improve performance by, for example, enabling fast access to data otherwise written to traditional secondary storage, without requiring an initial/intervening step of transferring the data from traditional secondary storage to main memory (Karamcheti, [0041]).
 
Regarding claim 2, Farmer in view of Karamcheti teaches wherein the at least one processor is further configured to upon determining an operation type of a second metadata record is a second operation type, insert the second metadata record into a second data structure corresponding to the journal and the second operation type (Karamcheti, [0144]: discussing about a log entry is added to metadata eraseblock 1110 that indicates that the erase operation was performed on Physical Eraseblock 1 1120 at Time 4. Examiner interprets that the erase operation as claimed second operation type. Examiner interprets that adding a log entry related to the erase operation to the log as claimed insert the second metadata record into a second data structure corresponding to the journal and the second operation type.).


Regarding claim 4, Farmer in view of Karamcheti teaches wherein the first data structure serves as at least one of a cache or buffer for the at least one first non-volatile storage device (Farmer, [0038]: discussing about the metadata journal stored in the storage component 317 (can include a storage device such as a database) of the metadata journal server 105; [0078] and Fig. 7: discussing about a system memory 730).

Regarding claim 5, Farmer in view of Karamcheti teaches wherein the at least one processor is further configured to upon receiving a read operation, determine from which one of the at least one first non-volatile storage device and the at least one second non-volatile storage device to read data based on the first data structure (Farmer, [0081]: discussing about FIG. 7 illustrates a hard disk drive 741 that reads from or writes to non-removable, non-volatile magnetic media, a magnetic disk drive 751 that reads from or writes to a removable, non-volatile magnetic disk 752, and an optical disk drive 755 that reads from or writes to a removable, non-volatile optical disk 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metadata journal for information technology system of Farmer with the teaching about adding a new metadata entry to the log of Karamcheti because it may improve performance by, for example, enabling fast access to data otherwise written to traditional secondary storage, without requiring an initial/intervening step of transferring the data from traditional secondary storage to main memory (Karamcheti, [0041]).

Regarding claim 6, Farmer in view of Karamcheti teaches wherein the at least one processor is further configured to upon determining the first entry corresponds to an overwritten block of the one or more blocks, remove a second metadata record corresponding to the overwritten block from the first data structure (Karamcheti, [0071]: First, in one configuration, the specific eraseblock (for example, eraseblock 2 in bank 310B(a)) with the word to be written must be erased. Then, the "new" data may be written into the specified physical address within the eraseblock.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metadata journal for information technology system of Farmer with the teaching about adding a new metadata entry to the log of Karamcheti because it may improve performance by, for example, enabling 

Regarding claim 7, Farmer in view of Karamcheti teaches wherein the at least one processor is further configured to: upon detecting that the one or more data structures need to be rebuilt, determine a corresponding operation type of each corresponding metadata record of each corresponding entry of the one or more entries of the journal (Karamcheti, [0136]: discussing about enabling the volume information table stored in main memory to be rebuilt); and insert each corresponding metadata record into one of the one or more data structures based on the corresponding operation type of the corresponding metadata record (Karamcheti, [0136]: discussing about the metadata stored in the asymmetric memory system also can be scanned and used to rebuild the free block information table in main memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metadata journal for information technology system of Farmer with the teaching about adding a new metadata entry to the log of Karamcheti because it may improve performance by, for example, enabling fast access to data otherwise written to traditional secondary storage, without requiring an initial/intervening step of transferring the data from traditional secondary storage to main memory (Karamcheti, [0041]).

Regarding claim 8, Farmer in view of Karamcheti teaches wherein the at least one processor is further configured to while inserting each corresponding metadata record into one of the one or more data structures, upon determining that a second metadata record corresponds to an overwritten block, remove a previous metadata record corresponding to the overwritten block from the corresponding data structure of the one or more data structures (Karamcheti, [0071]: First, in one configuration, the specific eraseblock (for example, eraseblock 2 in bank 310B(a)) with the word to be written must be erased. Then, the "new" data may be written into the specified physical address within the eraseblock. Other new data then may be added to a proximate location within the specified eraseblock without requiring additional erases because the previous data residing at the proximate location was previously erased.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metadata journal for information technology system of Farmer with the teaching about adding a new metadata entry to the log of Karamcheti because it may improve performance by, for example, enabling fast access to data otherwise written to traditional secondary storage, without requiring an initial/intervening step of transferring the data from traditional secondary storage to main memory (Karamcheti, [0041]).
Claim 9 is rejected under the same rationale as claim 1.
Claim 10 is rejected under the same rationale as claim 2.
Claim 12 is rejected under the same rationale as claim 4.
Claim 13 is rejected under the same rationale as claim 5.
Claim 14 is rejected under the same rationale as claim 6.
Claim 15 is rejected under the same rationale as claim 7.
Claim 16 is rejected under the same rationale as claim 8.
Claim 17 is rejected under the same rationale as claim 1. Farmer also teaches a non-transitory computer readable medium comprising instructions that when executed by at least one processor, cause the at least one processor to perform a method of operating a storage system ([0078] and Fig. 7: discussing about components of computer 710 may includea processing unit 720, a system memory 730).
Claim 18 is rejected under the same rationale as claim 2.
Claim 20 is rejected under the same rationale as claim 4.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (U.S. Publication Number 20050165865) in view of Karamcheti et al. (U.S. Publication Number 20090157989, hereafter referred to as “Karamcheti”), and further in view of Wang et al. (U.S. Patent Number 9582520, hereafter referred to as “Wang”).
Regarding claim 3, Farmer in view of Karamcheti teaches the system of claim 2 as discussed above. Farmer in view of Karamcheti does not explicitly teach wherein the first operation type comprises a commit operation type, and wherein the second operation type comprises an overwrite or abort operation type. 
Wang teaches wherein the first operation type comprises a commit operation type, and wherein the second operation type comprises an overwrite or abort operation type (column 2 lines 32-54: If all succeed, the master uses the metadata modification records received from the respective participating segments to update the system metadata and commits the transaction. If any one or more participating segments fail, transaction is aborted and none of the metadata modification records is/are written to the system metadata. column 5 lines 16-24 and Fig. 4: If all segments assigned to work on portions of the query plan complete their work successfully (410), then the master replays the received metadata modification records to update system metadata (412) and commits the transaction (414). If any one or more segments fail, however (410), the master aborts the transaction (416), and does not update the system metadata to incorporate any of the metadata modification records received from the nodes that were successful.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metadata journal for information technology system of Farmer and Karamcheti with the teaching about the transaction model of Wang because it is responsible for keeping transaction state of metadata for the entire distributed system and maintains data consistency of whole cluster (column 2 lines 32-36).
Claim 11 is rejected under the same rationale as claim 3.
Claim 19 is rejected under the same rationale as claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7657578 B1 by Karr et al. teaches a system for volume replication in a distributed block virtualization environment includes a first and a second set of one or 
US 7433898 B1 by Georgiev teaches multiple computers have access to a shared storage system. The computers negotiate with each other for access rights (e.g., READ or WRITE) to regions of the storage system. After negotiating for permission to modify a location (e.g., a range of addresses) of the shared storage system, a given computer copies data from the shared storage system into its own corresponding cache.  The given computer granted the permission then modifies the data in its cache while maintaining a separate journal of corresponding changes to metadata. The given computer writes the journal to a dedicated region of the storage system.  
US 20130014104 A1 by Natanzon et al. teaches since all I/O requests are journaled on virtual disk 270, journal manager 250 provides recovery data services for virtual servers 110, such as restoring virtual servers 110 to an historical image.  
US 6732124 B1 by Koseki et al. teaches a data processing system having an efficient logging mechanism which stores log records for repairing a file system when its consistency is lost.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

November 19, 2021